         Case 1:16-cv-02193-EGS Document 29 Filed 12/26/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SAUL MARTINEZ, et al.,                        )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )      No.: 1:16-cv-02193-EGS
                                              )
ISLAMIC REPUBLIC OF IRAN,                     )
                                              )
       Defendant.                             )

                       PLAINTIFFS’ MOTION FOR WITHDRAWAL

       COMES NOW the law firm of The Driscoll Firm, P.C., John J. Driscoll, Christopher J.

Quinn, and Paul W. Johnson, as Plaintiffs’ counsel of record herein (hereinafter “Moving

Attorneys”), and respectfully move the Court to enter an Order allowing them to withdraw as

attorneys for the following limited Plaintiffs in the above-referenced action:

       1. Patrick Hanley
       2. Edward Hanley
       3. Katherine Hanley
       4. Richard Neiberger
       5. Mary Neiberger
       6. Robert Neiberger
       7. Eric Neiberger
       8. Ami Neiberger
       9. Estate of Christopher Neiberger
       10. Trent Stephens
       11. Kathleen Stephens
       12. Rhett Stephens
       13. Derek Stephens
       14. Summer Stephens
       15. Brittani Hobson
       16. James Reeves
       17. W. Jean Reeves
       18. Jared Reeves
       19. Leslie Hardcastle
       20. J.R., a minor
       21. Estate of Joshua Reeves
             Case 1:16-cv-02193-EGS Document 29 Filed 12/26/18 Page 2 of 3



        1.         On October 18, 2018, the above-referenced clients of The Driscoll Firm, P.C.

notified The Driscoll Firm, P.C. that they were terminating their Contracts of Representation with

The Driscoll Firm, P.C. A copy of the Engagement Letters are attached hereto and incorporated

herein by reference as Exhibit A.

        2.         In response to and in compliance with the directives of the above-referenced clients,

and with their specific knowledge and instruction, The Driscoll Firm, P.C., John J. Driscoll,

Christopher J. Quinn, and Paul W. Johnson file this Motion to Withdraw Their Entries of

Appearance on behalf of all of the clients referenced above.

        3.         The above-referenced clients are now represented by the Burns Charest LLP Firm

in this lawsuit.

        4.         The Moving Parties hereby openly copy all of the above-referenced clients and their

new Law Firm in on this Motion and Proposed Order.

        WHEREFORE, The Driscoll Firm, P.C., John J. Driscoll, Christopher J. Quinn, and Paul

W. Johnson respectfully request that this Court enter the proposed Order and grant their Motion to

Withdraw as attorneys of record for the above-referenced [former] clients, and for such other and

further relief as this Court deems to be equitable and just.



Dated: December 26, 2018                         Respectfully submitted,
                                          By:    /s/ John J. Driscoll
                                                 John J. Driscoll
                                                 Christopher J. Quinn
                                                 Paul W. Johnson
                                                 THE DRISCOLL FIRM, P.C.
                                                 211 N. Broadway, 40th Floor
                                                 St. Louis, MO 63102
                                                 Tel: (314) 932-3232
                                                 Fax: (314) 932-3233
                                                 john@thedriscollfirm.com
                                                 chris@thedriscollfirm.com
                                                 paul@thedriscollfirm.com
          Case 1:16-cv-02193-EGS Document 29 Filed 12/26/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 26, 2018, the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to the following parties:


Daniel Charest, Esq.                                Trent & Kathleen Stephens
BURNS CHAREST LLP                                   4441 N. Williamsburg
900 Jackson St, Suite 500,                          Pocatello, ID 83204
Dallas, TX 75202
dcharest@burnscharest.com                           Rhett Stephens
                                                    2681 Wilbur, Apt. 1
Patrick Hanley                                      Northridge, CA 91324
2400 Clarendon Blvd., Unit 802
Arlington, VA 22201                                 Derek Stephens
                                                    930 10th Street
Edward & Katherine Hanley                           Challis, ID 83226
11776 Stratford House Place,
Unit 1109                                           Summer Stephens
Reston, VA 20190                                    21782 Jinetes
                                                    Mission Viejo, CA 92691
Richard & Mary Neiberger
1302 NW 30th Street                                 Brittani Hobson
Gainesville, FL 32605                               2145 Ada
                                                    Pocatello, ID 83201
Robert Neiberger
400 Galloway St. NE                                 James & Wanda Jean Reeves
Apt 315S                                            1071 Crooked Creek Road
Washington, DC 20011                                Watkinsville, GA 30667

Eric Neiberger                                      Jared Reeves
Estate of Christopher Neiberger                     1071 Crooked Creek Road
951 NW 50th Terrace                                 Watkinsville, GA 30667
Gainesville, FL 32605
                                                    Leslie Hardcastle
Ami Neiberger                                       J.R., a minor
600 South Maple Ave.                                Estate of Joshua Reeves
Purcellville, VA 20132                              104 Barryview Ct
                                                    Hendersonville, TN 37075




                                                    /s/ John J. Driscoll
